DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/01/22 have been fully considered but they are not persuasive. 
Applicant argues that Takagi and Sakakibara fail to teach the limitations of amended Claim 1 because element 6R/G/B of Sakakibara does not correspond to the first interface layer. Remarks p. 5. 
Specifically, Appellant states that Sakakibara teaches wherein the red, green, and blue pixel electron transport layers (6R, 6G, and 6B) are “all part of the electron transport layer 6” and lists materials for each which are “conventionally used as materials for electron transport layers”. Remarks, p. 6-7. Appellant further states that element 6R/G/B is placed between the light-emitting layer 8 and cathode 4, while the claimed first interface layer is placed between the light-emitting layer and the electron transport layer and therefore the two layers are “completely different in the layer configuration” and “different in essence”. Remarks, p. 7.  Finally, Appellant states that in claim 1, “the first interface layer includes a plurality of portions disposed on an interval. Each portion of the first interface layer corresponds to the different portions of the light-emitting layer, and material of each one of the portions of the first interface layer is different from each other”, allowing the material of the first interface layer to be selected “according to requirements of the material of each portion of the interface layer” which provides the technical effect of “improving electron transport from the electron transporting layer to the light-emitting layer”. Remarks, p. 8. 
Takagi is cited for teaching the light-emitting layer, electrode transport layer, and interface layer (electron injection layer) configured to enhance transport efficiency, and Sakakibara is relied upon for teaching a light-emitting device with an interface layer between the light-emitting layer and the electrode, where the light-emitting layer is divided into multiple portions and the interface layer is also divided into a plurality of corresponding portions, each of which are formed of a different material to improve the efficiency. See Final Rejection at p. 6-7 (citing Takagi Figs. 5-6, [0084], electron injection layer 15E; Sakakibara Fig. 1, [0033], [0035], [0004], [0058]). The interface layer of Sakakibara divided into portions is an electron transport layer, and further, it may have a two-layer structure, where one divided layer functions to “reduce the barrier of the electron injection” and the other divided layer functions to “maintain[] a low barrier of the electron transport” ([0084]), which respectively correspond to an electron injection and electron transport layer.
Appellant has merely made conclusory statements regarding the teachings of Sakakibara and has not addressed what the combination of references would have suggested to a person of ordinary skill in the art. The rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (U.S. PGPub 2012/0313509) in view of Wallikewitz (U.S. PGPub 2017/0279064) and Sakakibara (U.S. PGPub 2021/0028385).
Regarding claim 1, Takagi teaches an OLED display panel (Fig. 1) comprising a substrate, a driving circuit layer disposed on one side of the substrate (Fig. 5, TFT 20, [0066]), and a light-emitting functional layer disposed on one side of the driving circuit layer away from the substrate (Figs. 5-6, organic EL device 10, [0066]) and sequentially provided with a pixel electrode layer (Figs. 5-6, 12, [0075]), a hole injection layer, hole transport layer, light-emitting layer, electron transport layer, and a common electrode layer in a direction away from the substrate (15A, 15B, 15C, 15D, 16, [0077]), wherein an interface layer is disposed between the electron transporting layer and the common electrode layer, and the interface layer is configured to enhance electron transport efficiency ([0084], electron injection layer 15E).
Takagi does not explicitly teach wherein the interface layer includes a first interface layer and a second interface layer, the first interface layer disposed between the light-emitting layer and the electron transporting layer and the second interface layer disposed between the electron transporting layer and the common electrode layer.
Wallikewitz teaches wherein an OLED device comprises at least one interface layer between the electron transporting layer and the light-emitting layer (EML 150, Fig. 1, interface layer 161, ETL 162; Fig. 2, interface layer 161/162, ETL 163, [0152]-[0153]), wherein the interface layer is configured to enhance electron transport efficiency ([0177]; Examiner further notes that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01(I).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Wallikewitz with Takagi such that the interface layer includes a first interface layer and a second interface layer, the first interface layer disposed between the light-emitting layer and the electron transporting layer and the second interface layer disposed between the electron transporting layer and the common electrode layer for the purpose of improving the lifetime and efficiency of the device (Wallikewitz [0267], [0281]).
Takagi does not explicitly teach wherein the first interface layer includes a plurality of portions, each one of the portions of the first interface layer is disposed at an interval to correspond to different portions of the light-emitting layer, and material of each one of the portions of the first interface layer is different from each other.
Sakakibara teaches wherein an interface layer is provided in a plurality of portions, each one disposed at an interval to correspond to different portions of the light-emitting layer, material of each one of the portions of the interface layer is different from each other, and wherein the interface layer improves electron injection (Fig. 1, [0033], 6R/G/B, [0035]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sakakibara with Takagi and Wallikewitz such that first interface layer includes a plurality of portions, each one of the portions of the first interface layer is disposed at an interval to correspond to different portions of the light-emitting layer, and material of each one of the portions of the first interface layer is different from each other for the purpose of improving efficiency (Sakakibara, [0004], [0058]).
Regarding claim 5, the combination of Takagi, Sakakibara, and Wallikewitz teaches wherein the first interface layer is a single layer structure (Wallikewitz, Fig. 1, 161). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi, Sakakibara, and Wallikewitz for the reasons set forth in the rejection of claim 1. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812